DETAILED ACTION
This Office Action is in response to RCE amendment filed on February 09, 2022. 
In the instant RCE amendment, claims 2 and 5 are cancelled; claim 1 is independent claims; claim 3 is previously presented; claims 1 and 4 are currently amended; claim 6 is new.
Claims 1, 3-4, and 6 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2022 has been entered. 

Response to Amendment
The amendment filed February 09, 2022 has been entered. Claims 2 and 5 are cancelled; claim 1 is independent claims; claim 3 is previously presented; claims 1 and 4 are currently amended; claim 6 is new. Applicant’s amendments and argument to claims are persuasive to overcome claim objection as set forth in the most recent office action mailed 

Response to Argument
On page 4 of remarks of 02/09/2022, applicant states that amended claim 4 herein to exclude “a contact switch” which appears to render the rejection under 112 moot. Examiner disagrees. Because the original specification of the application recites that the position measuring device is a contact switch (originally recited in claim 4) and the instant specification does not provide any other ways that the position measuring device is adapted to measure a distance between the walls of the film chamber, hence, the position measuring device is still the contact switch. 
Accordingly, "wherein the position measuring device is adapted to measure a distance between the walls of the film chamber" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner emphasizes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Para. 0027 of the instant specification states actuation of contact switch 62 indicates closed state of the film chamber 10. However, there is no clear written description support for claimed limitations "wherein the position measuring device is adapted to measure a distance between the walls of the film chamber". For example, Examiner notes that para. 0027 of the instant specification states actuation of contact switch 62  is adapted to measure a distance between the walls of the film chamber”. Accordingly, the disclosure of the instant application has no support for limitations “wherein the position measuring device is adapted to measure a distance between the walls of the film chamber”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Applicant’s amendments and arguments to claims have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 4 contains subject matter "wherein the position measuring device is adapted to measure a distance between the walls of the film chamber" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The original specification of the application recites that the position measuring device is a contact switch (originally recited in claim 4) and the instant specification does not provide any other ways that the position measuring device is adapted to measure a distance between the walls of the film chamber, hence, the position measuring device is still the contact switch. 
Para. 0027 of the instant specification states actuation of contact switch 62 indicates closed state of the film chamber 10. However, there is no clear written description support for claimed limitations "wherein the position measuring device is adapted to measure a distance between the walls of the film chamber". For example, Examiner notes that para. 0027 of the instant specification states actuation of contact switch 62 indicates closed state of the film chamber 10. However, para. 0027 do not provide adequate support for “wherein the position measuring device is adapted to measure a distance between the walls of the film chamber”. Accordingly, the disclosure of the instant application has no support for limitations “wherein the position measuring device is adapted to measure a distance between the walls of the film chamber”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Harder – US 3027753 in further view of Pavlik – US 20140007655.

As to claims 1 and 6, Harder teaches a method for testing a test specimen 10 for the presence of a leak using a film chamber for accommodating the test specimen 10 (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: sealed bag 10 corresponds to “a test specimen”, wherein the sealed bag 10 is tested for tightness/breaks or minute leakage points using a device having rigid outer support frame and a resilient inner, evacuable chamber; the sealed bag is placed within the inner chamber and the outer frame is then closed; the inner chamber then forms an envelope about the bag; the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby sup porting the flexible bag walls during the testing operation; col.7, lines 10-11: diaphragms 45 and 46 enveloping the bag 10; hence diaphragms 45 and 46 of fixed bed 32 and cover frame 33 respectively corresponds to “a film chamber for accommodating the test specimen”; thus “a method for testing a test specimen for the presence of a leak using a film chamber for accommodating the test specimen”), wherein the film chamber comprises walls 45, 46 enclosing a film chamber volume, wherein the walls 45, 46 include at least one flexible wall area (col.7, lines 10-11: diaphragms 45 and 46 enveloping the bag 10; fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby sup porting the flexible bag walls during the testing operation; thus “wherein the film chamber comprises walls enclosing a film chamber volume, wherein the walls include at least one flexible wall area”), the method comprising: placing the test specimen 10 into the film chamber (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the sealed bag is placed within the inner chamber), and closing the film chamber (fig.3 and col.1, lines 52-72 and col.2, lines 1-3: the outer frame is then closed), wherein complete closing of the film chamber is determined based on a position measuring signal of a position measuring device 57 which detects a relative position of the film chamber walls with respect to each other (col.6, lines 63-72: switches 57 corresponds to “a position measuring device”, it is noted that with the switches 57 in series relation and disposed upon opposite sides of the cover, the cover must be squarely closed in order for a circuit to be completed across switches 57; when a circuit is to be completed across switches 57 (corresponds to “position measuring signal of a position measuring device”), it is determined that relative position of the film chamber walls with respect to each other is squarely closed (or zero distance is detected; “closed stated between the walls of the film chamber” corresponds to “zero distance between the walls of the film chamber”); thus “wherein complete closing of the film chamber is determined based on a position measuring signal of a position measuring device which detects relative position of the film chamber walls with respect to each other”).  
Harder further teaches a wherein a measuring volume is provided adjacent to the at least one flexible wall area, wherein the measuring volume is configured to be to be arranged on a side of the flexible wall area opposite the film chamber volume (see described fig.3 below) and hermetically sealed towards the film chamber volume (col.4, lines 60-75 and described fig.3 below: Within the periphery of both bed 32 and cover 33 are imbedded similar gaskets 53 and 53.1 of resilient material such as rubber to form an air tight seal between the bed and cover with the cover in its closed position. This closed position is achieved by grasping extending handles 54 and drawing the cover down tightly until latching members 55 contact their mating counter parts (not shown) within air-actuated latches 56. These air-actuated latches may be of any of the generally known type used in machinery to firmly lock machine parts together. Also at each side of bed 32 is a mechanically actuatable limit switch 57 which energizes the latching apparatus and completes the electrical test circuit when cover 33 has reached its closed position; thus “a wherein a measuring volume is provided adjacent to the at least one flexible wall area, wherein the measuring volume is configured to be to be arranged on a side of the flexible wall area opposite the film chamber volume and hermetically sealed towards the film chamber volume”), wherein the measuring volume is monitored in order to obtain size of a possible leak in the test specimen on the basis of the monitoring result (col.1, lines 9-14: This invention has as its object to provide an apparatus for detecting leaks of any magnitude (corresponds to “size of possible leak”) in a thermal insulation unit in which a charge of gas is contained within a hermetically sealed, flexible, envelope of gas impervious material; and col.1, lines 60-61: testing of the flexible pillow-like sealed insulation unit; and col.5, lines 5-8: thermocouple type vacuum gauge 63 is used to principally to test chamber for leaks; wherein thermocouple vacuum gauge is a device that is used for measurement of pressure in vacuum systems; thus “wherein the measuring volume is monitored in order obtain the size of a possible leak in the test specimen on the basis of the monitoring result”), and the complete closing of the film chamber is detected by the position measuring signal of the position measuring device corresponds to the closed state (see reasons stated in the rejection of claim 1), it does not explicitly teach the complete closing of the film chamber is detected by measuring the pressure in the measuring volume and by monitoring whether the measured pressure exceeds a predefined threshold value, wherein the closed state of the film chamber is detected only when the pressure measuring signal exceeds the threshold value and the position measuring signal of the position measuring device corresponds to the closed state, wherein the closed state of the film chamber is detected only when the pressure measuring signal and the position measuring signal both detect the closed state in combination.

    PNG
    media_image1.png
    379
    1063
    media_image1.png
    Greyscale

([0025]).
Since “closing state of a film chamber” corresponds to “monitoring pressure surge (or change actively)” as stated in para.0010 of the instant specification; since teaching concept of Pavlik discloses measuring change in pressure over time; if the change in pressure exceeds a predetermined threshold within a predetermined period of time, that change of pressure is indicative of a faulty seal; and since Harder teaches the complete closing of the film chamber is detected by the position measuring signal of the position measuring device corresponds to the closed state (see reasons stated above); and since Harder further teaches wherein the closed state of the film chamber is detected only when (latching members 55 contact their mating counterparts within air-actuated latches) and (a mechanically limit switch 57 which energizes the latching apparatus and completes the electrical test circuit when cover 33 has reached its closed position) both detect the closed state in combination (see col.4, lines 60-75); and since Harder teaches that Harder’s devices for testing minute leaks in enclosed, sealed units (col.1, lines 9-11), it would thus have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Harder with concept teachings of Pavlik to further include the complete closing of the film chamber is detected by measuring pressure in the measuring volume and by monitoring whether the measured pressure exceeds a predefined threshold value, wherein the closed state of the film chamber is detected only when the pressure measuring signal exceeds the threshold value and the position measuring signal of the position measuring device corresponds to the closed state, wherein the closed state of the film chamber is detected only when the pressure measuring signal and the position measuring signal both detect the closed state in combination (as recited in claim 1); wherein the closed state of a film chamber is not detected when the pressure measurement is indicative of the closed state, while the position measurement is not indicative of the closed state, and wherein the closed state of the film chamber is not detected when the position measurement is indicative of the closed state while the pressure measurement is not indicative of the closed state of the film chamber (as recited in claim 6). This is important for strictly ensuring that the film chamber is closed/sealed, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for strictly ensuring that the film chamber is closed/sealed before or prior to testing a test specimen for presence of a leak) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 3, modified Harder teaches all limitations of claim 1, Harder further teaches wherein evacuating the film chamber and/or monitoring the measuring volume are automatically started after it has been determined that the film chamber is closed (col.6, lines 63-72, and fig.3, and col.1, lines 52-72 and col.2, lines 1-3: the sealed bag is placed within the inner chamber and the outer frame is then closed; the inner chamber then forms an envelope about the bag; the envelope is evacuated so that the envelope may deform to closely conform in shape to the contours of the sealed bag thereby supporting the flexible bag walls during the testing operation; col.6, lines 69-75 and col.7, lines 1-7: It is noted that with the switches 57 in series relation and disposed upon opposite sides of the cover, the cover must be squarely closed in order for a circuit to be completed across switches 57; This circuit condition accomplishes the following: solenoids 150 and is are energized; these respectively open valve 80 to connect piping 68 to manifold 65 and thus to the vacuum pump 81; thus “wherein evacuating the film chamber and/or monitoring the measuring volume are automatically started after it has been determined that the film chamber is closed”).

As best understood, as to claim 4, modified Harder teaches all limitations of claim 1, Harder further teaches wherein the position measuring device is adapted to measure a distance between the walls of the film chamber (see reasons stated in the rejection of claim 1).   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861